Citation Nr: 1802086	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for service-connected bilateral eye disorder from 20 percent to 10 percent, effective July 1, 2011, was proper, to include entitlement to an increased rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 





INTRODUCTION

The Veteran had active duty in the United States Army from September 2000 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board hearing in November 2017.  The Veteran withdrew his request in an October 2017 statement.  As such, the Board will proceed to adjudicate the claim currently on appeal.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to whether the reduction of the rating for service-connected bilateral eye disorder from 20 percent to 10 percent, effective July 1, 2011, was proper, to include entitlement to an increased rating, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew his claim regarding the propriety of the reduction, to include entitlement to an increased rating, in a November 2017 statement.  Specifically, the representative stated that the Veteran requested to withdraw the Board hearing and appeal because the Veteran was 100 percent disabled.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The claim of whether the reduction of the rating for service-connected bilateral eye disorder from 20 percent to 10 percent, effective July 1, 2011, was proper, to include whether a rating in excess of 10 percent is warranted, is dismissed.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


